DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on December 11, 2018, is for a reissue examination for United States Patent Number US 9,897,525 B2, which was issued to Spriggs (hereinafter “the ‘525 Patent”).  The application 15/139,128 (hereinafter “the ‘128 Application”) for the ‘525 Patent was filed on April 26, 2016, and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on May 2, 2022.
Original claims 1, 8, 11, and 14 have been amended, and no original claim has been canceled; and no new claim has been added since this reissue application was filed.  Currently, the claims 1-14 are subject to the examination of this reissue application.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
First, this reissue application includes claim limitations that use the word “processor,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed functions “determining a first particle size distribution from the detected scattered light of the first detector,” “determining a second particle size distribution from the imaged particles of the second detector,” and “adjusting the first particle size distribution by comparing the second particle size distribution with the first particle size distribution” in the claim 1, and “correcting a size of an imaged particle based on a location of the particle image at the second detector” in the claim 8.
Although the claim limitations do not use the term “means” or “step,” the substitute term “processor” acts as a generic placeholder because the claim limitations using the word “processor” and the functions foregoing fail to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998).  And, the word “processor” is modified by functional languages “determine a first particle size distribution from the detected scattered light of the first detector,” “determine a second particle size distribution from the imaged particles of the second detector,” and “adjust the first particle size distribution by comparing the second particle size distribution with the first particle size distribution” recited in the claim 1, and “correct a size of an imaged particle based on a location of the particle image at the second detector” recited in the claim 8 by the transition word “configured to”.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.  In other words, the claim 1, lines 20-25 and the claim 8, lines 2-3 are interpreted as a specialized processor formed by an algorithm disclosed in the specification, if any.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
Second, this reissue application includes claim limitations that use the word “detector,” which is a generic placeholder (i.e.,  a non-structural term having no specific structural meaning) for performing the claimed functions “detecting the scattered light” and “imaging the particles along an imaging axis using the second light beam” in the claim 1.  And, the word “detector” is modified by functional languages “detect the scattered light” and “image the particles along an imaging axis using the second light beam” recited in the claim 1 by the transition word “configured to”.
However, the generic placeholder “detector” is modified by sufficient structures in the claim 1, for example, a [first/second] detector comprising a plurality of detector elements each corresponding with a different range of scattering angles.
Therefore, these claim limitations are not being interpreted under 35 U.S.C. § 112(f), they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
Third, this reissue application includes claim limitation that uses the word “apparatus,” which is a generic placeholder (i.e.,  a non-structural term having no specific structural meaning) for performing the claimed function “performing dark field imaging when the sample is illuminated by the third light source and not by the second light source” in the claim 12.  And, the word “apparatus” is modified by functional language “perform dark field imaging when the sample is illuminated by the third light source and not by the second light source” recited in the claim 12 by the transition word “configured to”.
However, the generic placeholder “apparatus” is modified by sufficient structures in the claims 1 and 12, for example, the [light diffraction] particle characterisation apparatus comprising a first light source, a second light source, a sample cell, a first detector, a second detector, a processor, and furthermore a third light source.
Therefore, these claim limitations are not being interpreted under 35 U.S.C. § 112(f), they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
The Examiner hereby adopts the following definitions under the broadest
reasonable interpretation standard.  In accordance with In re Morris, 127 F.3d 1048,
1056,44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other
sources to support his interpretation of the claims. Additionally, these definitions are
only a guide to claim terminology since claim terms must be interpreted in context of the
surrounding claim language. Finally, the following list is not intended to be exhaustive
in any way:
diffraction: “the spreading or bending of waves as they pass through an aperture or round the edge of a barrier. The diffracted waves subsequently interfere with each other producing regions of reinforcement and weakening. First noticed as occurring with light by Francesco Grimaldi (1618–63), the phenomenon gave considerable support to the wave theory of light. Diffraction also occurs with streams of particles because of the quantum-mechanical wave nature of such particles.” - Excerpt from “A Dictionary of Physics (6 ed.),” published by Oxford University Press in 2009, copy from Online version: 2014.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In the claim 1, it recites the limitation “the processor is configured to determine a first particle size distribution from the detected scattered light of the first detector, to determine a second particle size distribution from the imaged particles of the second detector, and to adjust the first particle size distribution by comparing the second particle size distribution with the first particle size distribution”.  This limitation invokes 35 U.S.C. § 112(f) (See the paragraph 5 in the instant Office action).
However, the disclosure of the ‘525 Patent is devoid any algorithm that performs the function of (i) how to determine a first particle size distribution from the detected scattered light of the first detector, (ii) how to determine a second particle size distribution from the imaged particles of the second detector, and (iii) how to adjust the first particle size distribution by comparing the second particle size distribution with the first particle size distribution.
Thus, the structure of the claimed subject matter “processor” as a placeholder for performing the claimed functions does not perform the entire functions in the claims because the specification of the ‘525 Patent fails to disclose an algorithm to perform the specifically claimed functions.  In fact, the functions claimed in the limitations foregoing are results performed by the structure “processor” using undisclosed algorithm.
Therefore, the claim 1 and their dependent claims 2-14 are indefinite and are rejected under 35 U.S.C. § 112(b).
Reissue applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f);
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If the reissue applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR § 1.75(d) and MPEP § 608.01(o) and § 2181.
Response to Arguments
Reissue applicant’s arguments, see pages 8-10, filed on May 2, 2022, with respect to the rejections of claims 1 and its dependent claims 5-14 under 35 U.S.C. § 102(a)(1) and/or 35 U.S.C. § 103 have been fully considered and are persuasive thanks to the amendment of the claim 1.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  See the paragraphs 7-8 in the instant Office action.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. § 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 1-14, the claim limitations of the claim 1 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the processor is configured to determine a first particle size distribution from the detected scattered light of the first detector, to determine a second particle size distribution from the imaged particles of the second detector, and to adjust the first particle size distribution by comparing the second particle size distribution with the first particle size distribution.
The claims 2-14 are dependent claims of the claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Reissue applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992


Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992